         Case 2:20-cv-01437-DDP-AS Document 4 Filed 02/12/20 Page 1 of 3 Page ID #:71
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 Deborah S. Mallgrave (198603)
 Joshua M. Robbins (270553)
 GREENBERG GROSS LLP
 601 South Figueroa Street, 30th Floor
 Los Angeles, CA 90017
 Telephone: (213) 334-7000

 ATTORNEY(S) FOR: Plaintiff    Sochil Martin
                                                UNITED STATES DISTRICT COURT
                                               CENTRAL DISTRICT OF CALIFORNIA
                                                                              CASE NUMBER:
SOCHIL MARTIN
                                                                                             2:20-cv-1437
                                                              Plaintiff(s),
                                     v.

LA LUZ DEL MUNDO, et al.                                                                      CERTIFICATION AND NOTICE
                                                                                                OF INTERESTED PARTIES
                                                             Defendant(s)                            (Local Rule 7.1-1)


TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for Plaintiff Sochil Martin
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                  CONNECTION / INTEREST
See Attachment A




         February 12, 2020                                   /s/ Deborah S. Mallgrave
         Date                                              Signature
                                                           Deborah S. Mallgrave

                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Plaintiff Sochil Martin


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
                                                                                                                       American LegalNet, Inc.
                                                                                                                       www.FormsWorkFlow.com
Case 2:20-cv-01437-DDP-AS Document 4 Filed 02/12/20 Page 2 of 3 Page ID #:72
    ATTACHMENT A


                     Party                        Connection/Interest
    SOCHIL MARTIN                          Plaintiff
    LA LUZ DEL MUNDO, an                   Defendant
    unincorporated association,


    NAASÓN JOAQUÍN GARCÍA, an              Defendant
    individual,


    EL CONSEJO DE OBISPOS, an              Defendant
    unincorporated association,


    INTERNATIONAL BEREA USA, an            Defendant
    unincorporated association,


    GILBERTO GARCÍA GRANADOS,              Defendant
    an individual,


    JOSE HERNANDEZ, an individual,         Defendant


    UZZIEL JOAQUÍN, an individual,         Defendant


    SILVERIO CORONADO, an                  Defendant
    individual,


    AURELIO ZAVALETA, an individual,       Defendant


    JOSE LUIS ESTRADA, an individual,      Defendant
Case 2:20-cv-01437-DDP-AS Document 4 Filed 02/12/20 Page 3 of 3 Page ID #:73




                    Party                         Connection/Interest
    JONATHAN MENDOZA, an                   Defendant
    individual,


    ALMA ZAMORA DE JOAQUÍN, an             Defendant
    individual,


    BENJAMIN JOAQUÍN GARCÍA, an            Defendant
    individual,


    RAHEL JOAQUÍN GARCÍA, an               Defendant
    individual,


    ADORAIM JOAQUÍN ZAMORA, an             Defendant
    individual


    DAVID MENDOZA, an individual           Defendant
